Citation Nr: 0920513	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-29 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for an acquired psychiatric 
disorder, and if so may such claim be granted.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for an upper spine injury.  


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO).

During the pendency of the Veteran's claim he has moved to 
Florida, and the St. Petersburg, Florida RO properly assumed 
jurisdiction of the Veteran's claim.

The Board notes that the March 2008 Supplemental Statement of 
the Case erroneously contains the issue of entitlement to an 
increased evaluation for scar, residual of laceration of the 
left index finger, though the rating decision for this issue 
was not issued until December 2008.  Accordingly, the Veteran 
has not properly perfected an appeal with respect to this 
issue, and the Board does not have jurisdiction to adjudicate 
the claim at this time.  See 38 C.F.R. § 20.200.

The issues of whether new and material evidence has been 
presented to reopen the Veteran's service connection claim 
for an upper spine injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1973 rating decision denied service connection 
for schizophrenia, pseudo-neurotic type with headaches 
because "an active psychosis was not manifest within two 
years of the Veteran's separation from service."

2.  A July 1975 rating decision reopened and denied the 
Veteran's service claim for schizophrenia on the merits, 
concluding the evidence did not demonstrate a chronic 
disability; the Veteran did not appeal this decision within 
one year of receiving notification.  

3.  An August 1982 rating decision again reopened and denied 
the Veteran's service connection claim on the merits, 
concluding there was no evidence of a chronic disability; the 
Veteran did not appeal this decision within one year of 
receiving notification.

4.  An August 2006 rating decision denied service connection 
for posttraumatic stress disorder (PTSD), concluding the 
Veteran lacked a current disagnosis of the disorder; the 
Veteran did not appeal this decision within one year of 
receiving notification.

5.  Evidence added to the record since the July 1975 and 
August 2006 rating decisions relate to unestablished facts 
necessary to substantiate the Veteran's claims for service 
connection for schizophrenia, and PTSD, respectively, and 
raises a reasonable possibility of substantiating the claims.

6.  The Veteran's service treatment record reflects in-
service symptoms of an acquired psychiatric disorder, to 
include schizophrenia.  

7.  PTSD has not been diagnosed.

8.  The evidence of record establishes that the Veteran has a 
current diagnosis of an acquired psychiatric disorder, to 
include schizophrenia, and such disorder has been related to 
his military service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the July 1975 and 
August 2006 rating decisions denying the Veteran's 
applications for service connection for schizophrenia, and 
PTSD, respectively, is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  An acquired psychiatric disorder, to include 
schizophrenia, was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that new and material evidence 
sufficient to reopen the Veteran's claim for an acquired 
psychiatric disorder has been submitted.  In light of this 
favorable disposition, a discussion as to whether VA's duties 
to notify and assist the appellant have been satisfied is not 
required.  Therefore, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the Veteran.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the Veteran has not been provided a VA examination related to 
this claim, relevant VA and private medical documentation 
related to his claim has been obtained and the Veteran in a 
September 2001 statement withdrew his request for a hearing 
related to this claim.  As the Board does not have notice of 
any additional available unobtained, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, No. 
07-558 (Vet. App. Feb. 17, 2009), which clarified how the 
Board should analyze claims for posttraumatic stress syndrome 
and other acquired psychiatric disorders.  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  The 
Board will analyze the Veteran's current claim under this 
framework, based on this ruling and appropriate review of the 
evidence of record.  As such, the Board will also consider 
the Veteran's application to reopen his service connection 
claim for PTSD as an application to reopen his service 
connection claim for schizophrenia as well.

New and Material Evidence

A February 1973 rating decision denied the Veteran's service 
connection claim for schizophrenia.  The original denial 
considered the Veteran's service and VA treatment records.  
In February 1973, the RO denied the Veteran's service 
connection claim finding an "active psychosis [was not] 
manifest within two years of the Veteran's separation from 
service."  Ultimately, this decision became final, and the 
Veteran failed to appeal the decision within the prescribed 
time.  38 U.S.C.A. § 7105 (West 2002).

A July 1975 rating decision considered the Veteran's 
application to reopen service connection for schizophrenia.  
At this time, the RO considered Social Security 
Administration records and the Veteran's VA treatment 
records, indicating he was hospitalized for schizophrenia and 
other conditions.  The RO reopened the Veteran's claim; but 
concluded the Veteran's "young age and [the] remote 
possibility schizophrenia (with socio-pathic personality) 
could possibly improve."  Essentially, the RO concluded 
there was no evidence of a chronic condition.  Ultimately, 
this decision became final, and the Veteran failed to appeal 
the decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

In August 1982, the RO again considered the Veteran's 
application to reopen service connection for schizophrenia.  
The evidence considered in this rating action included a June 
1982 VA examination noting "there certainly is no evidence 
of schizophrenia at this time," and diagnosed hysterical 
neurosis, conversion type.  Based on the evidence of record, 
the RO reopened the Veteran's claim and concluded there was 
no evidence of the claimed condition of schizophrenia.  
Consequently, the RO denied the Veteran's claim.  Ultimately, 
this decision became final, and the Veteran failed to appeal 
the decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

An August 2006 rating decision considered the Veteran's claim 
for service connection for PTSD.  This decision considered 
the Veteran's service and VA treatment records, and various 
statements submitted by the Veteran to support his claim.  
Upon reviewing the evidence of record, the RO concluded that 
there was no evidence indicating the Veteran had a current 
diagnosis of PTSD.  Accordingly, the Veteran's claim was 
denied.  Ultimately, this decision became final, and the 
Veteran failed to appeal the decision within the prescribed 
time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the August 1982 and August 2006 claims, 
the appellant must present or secure new and material 
evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  For evidence to be new and material, it 
must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the August 1982 and August 2006 rating actions.  The 
additional evidence includes numerous recent VA treatment 
records containing a PTSD screening examination and records 
diagnosing the Veteran with schizophrenia.  

At the time of the August 1982 and August 2006 rating 
decisions, respectively concluded, there was no evidence of a 
current diagnosis of schizophrenia or PTSD.  The Veteran has 
now presented evidence related to this previously 
unestablished necessary element of his claim.  Specifically, 
he has presented evidence which provides support for his 
contention that he has schizophrenia and possibly PTSD.  The 
Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claims for service connection is reopened.  

Service Connection Claims 

The Veteran contends that he developed PTSD as a result of 
his experiences in Okinawa, Japan.  The Veteran cites seeing 
a dead body found in his barracks, due to an apparent heroin 
overdose, and a malfunction associated with a crane he was 
repairing, as stressors related to his PTSD.  These incidents 
form the basis for the Veteran's contention that he is 
entitled to service connection for PTSD.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis or an organic disease of the nervous system, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

According to VA regulations, entitlement to service 
connection for PTSD requires three elements: (1) medical 
evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records, related to 
psychological treatment, are quite extensive.  The Veteran's 
January 1970 enlistment examination reflects no psychiatric 
or neurological abnormalities.  A January 1971 service 
treatment record notes the Veteran's depressed and anxious 
mood and his ultimate diagnosis with depression.  Two March 
1971 treatment records reflect the Veteran's complaints of 
"flashbacks," and though no diagnosis was provided at this 
time, the Veteran was referred for a psychological 
evaluation.  A May 6, 1971 treatment record documents the 
Veteran's treatment for a headache, which persisted for two 
and one-half months; importantly, this record also states the 
Veteran had "2 nervous breakdowns."  A May 12, 1971 service 
treatment record again noted that the Veteran "complain[ed] 
of headaches and trouble sleeping [for] 2 1/2 months [and]...had 
[a] pysch consult [with] recommendation for discharge."  A 
June 1971 service treatment records the Veteran's complaints 
of headaches, treatment for psychological concerns, and notes 
the Veteran's psychological treatment records were missing.  
One month following this treatment, the Veteran was provided 
a psychological examination.

At a July 1971 service psychological examination, the Veteran 
was recommended for administrative separation from the 
service, based on his mental condition.  At this time, the 
Veteran relayed his complaints of severe tension headaches, 
and a past psychological consultation where he was 
recommended for administrative discharge.  On mental 
evaluation, the Veteran had a euthymic mood with appropriate 
affect; however, the Veteran's conversation was tangential.  
Based on this assessment, the doctor diagnosed the Veteran 
with sociopathic personality with admitted drug abuse, and 
recommended administrative separation from service.  
Consequently, the Veteran's September 1971 separation 
examination noted psychiatric abnormalities.  

After separating from service, the Veteran was treated by the 
VA in December 1971 for continued complaints of headaches; 
however, no treatment was indicated at that time and the 
diagnosis of sociopathic personality disorder was continued, 
without any medical logic or reasoning provided. 

On December 5, 1972, during a period of hospitalization, the 
Veteran was provided a VA psychiatric evaluation based on his 
history of drug abuse.  At this time, the VA physician noted 
the Veteran's thoughts of suicide, his constant tension and 
worries about his life, and the Veteran's slight disturbances 
of thought.  Additionally, the physician noted the Veteran's 
normal affect and lack of anxiety.  At this time, the Veteran 
complained of headaches and difficulty sleeping.  Based on a 
review of the Veteran's medical history and this 
psychological examination of the Veteran, the physician 
indicated a possible diagnosis of schizophrenia.  

In January 1973, the Veteran was transferred to the Togus, 
Maine VA hospital for treatment for psychological concerns.  
An evaluation at this time revealed a "multitude of 
psychiatric symptoms, i.e., pre-occupation with bodily 
sensations and symptoms, feel[ings] of persecution and fears 
that he would be killed, feeling of impending doom or death, 
fears of insanity, episodes of confusion, feeling[s] of loss 
of contact with people or reality and a several year history 
of maladaptive behavior."  Additionally, the Veteran had a 
sensation of his name being called, denied hallucinations, 
but reported "the power of astro-projection where the soul 
leaves the body and travels all over the world."  The record 
also indicated the Veteran's headaches commenced in-service 
and persisted since that time.  Based on this assessment, the 
Veteran was diagnosed with schizophrenia, pseudoneurotic type 
and tension headaches associated with this condition.  

In connection with another service connection claim, the 
Veteran was provided a June 1982 VA examination.  At this 
time, the Veteran relayed his past diagnosis of schizophrenia 
and the general history of his disorder.  The VA examiner 
noted that the Veteran was quite talkative, and demonstrated 
very little emotion during the examination.  Further 
psychiatric examination revealed proper orientation and the 
examiner opined that there was no evidence of psychosis or 
schizophrenia.  However, the examiner specifically noted 
"[n]o medical records [were] available to this examiner, 
either of [the Veteran's] treatment in military service or at 
the VA Hospital in Togus, Maine."  Based on the evidence 
available to him, the examiner diagnosed the Veteran with 
hysterical neurosis, conversion type.  In June 1974, he was 
hospitalized for an orthopedic condition; however, at that 
time he was noted to have chronic schizophrenia.

In the intervening period, the Veteran continued to receive 
VA treatment for his psychological condition, and in December 
2005, the Veteran presented at a VA facility indicating the 
he had PTSD.  During this assessment interview, the Veteran 
indicated having a photographic memory, but denied any fears 
of anyone trying to harm or find him.  The physician noted 
that the Veteran had a history of "SCPT" or schizophrenic 
chronic, paranoid type and that the Veteran was taking 
medications for his "overactive nervous system."  A 
psychiatric assessment revealed normal findings and the 
doctor diagnosed the Veteran with bipolar disorder by way of 
history, and provided no diagnosis of PTSD.  

The Veteran's next major mental health treatment is recorded 
in a June 2006 VA mental health plan, which indicates the 
Veteran was admitted after a manic episode of schizophrenia.  
The VA physician noted that the Veteran failed to take his 
prescribed medication and was admitted by the local police 
department.  The physician further noted that the Veteran's 
delusions lead to his interaction with the law, other helping 
professionals, and his inability to maintain himself in the 
community.  The Veteran's diagnosis of schizophrenia was 
again continued by this VA treating physician.  

A July 2007 treatment record continued to document the 
Veteran's VA treatment for his psychiatric condition.  As a 
result of the Veteran continuing to take his medication, the 
physician indicated the Veteran was doing well, with no 
evidence of psychosis.  During this visit, the Veteran was 
also given a PTSD examination, which indicated he did not 
have the condition.  However, the Veteran was diagnosed with 
schizoaffective disorder, bipolar type, a diagnosis that was 
continued as recently as February 2008 in VA treatment 
records.

Based on the evidence of record, the Board finds that there 
is insufficient evidence to support the Veteran's service 
connection claim for PTSD.  Though two March 1971 service 
treatment records reflect the Veteran's complaints of 
"flashbacks," there is no diagnosis of PTSD or any similar 
condition at any time during the Veteran's military service.  
Additionally, at December 2005 and July 2007 VA treatments 
the Veteran reported having PTSD, but he was not diagnosed 
with this disorder by the medical professionals.  In fact at 
his July 2007 VA treatment, the Veteran was diagnosed with 
schizoaffective disorder, bipolar type, not PTSD.  
Essentially, the Veteran's claims folder contains no medical 
evidence of any diagnosis of PTSD, providing no support of 
the Veteran's service connection claim for PTSD.  See 
38 C.F.R. § 3.304(f).

The Veteran's own opinion, as implied in his multiple 
statements, that his current complaints are related to 
service, and are due to PTSD, are insufficient to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Accordingly, the Board concludes there is no medical basis to 
find the Veteran currently has PTSD.  

As the competent medical evidence of record contradicts the 
Veteran's theory of his disorder, it is the Board's duty to 
weigh the evidence and determine the nature of the condition, 
without resort to speculation.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  More probative to the Veteran's claim 
are his service treatment records documenting his complaints 
of headaches, loose associations, grandiosity, ideas of self 
reference, and very tangential thinking, symptoms that 
presented in service and have continued to the present since 
his separation from service.  Though not until a January 1973 
VA treatment record are the Veteran's headaches and other 
symptoms connected to his schizophrenic disorder, the Board 
is satisfied that this medical opinion provides a sufficient 
nexus between the Veteran's current disorder and the symptoms 
experienced in service.  The Board acknowledges the June 1982 
VA examination that diagnosed the Veteran with a bipolar 
disorder; however, this opinion is of little probative value 
because the examiner was unable to view any of the Veteran's 
medical records.  

Accordingly, the Board finds that the most competent and 
probative pieces of evidence indicate that the Veteran 
demonstrated psychiatric symptoms while in service, these 
symptoms continued after his separation from service, and a 
competent medical opinion provides the necessary basis to 
conclude that the Veteran's schizophrenia is related to his 
military service.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, are met.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, and the claim is reopened.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for an acquired psyciatric disorder, to 
include schizophrenia, is granted.


REMAND

The Veteran filed an application to reopen his service 
connection claim for an upper spine injury in January 2007, a 
rating action denying this application was issued in May 
2007, a Statement of the Case was issued September 2007, and 
a Supplemental Statement of the Case was issued in December 
2008.  However, at no time during this process was the 
Veteran issued a VCAA notice letter informing him of the 
definition of new and material evidence, why his claim was 
previously denied and the division of labor in obtaining 
evidence to support his claim.  The Board acknowledges that 
such information may be gleaned from the rating actions and 
statements of the case; however, Courts have found that it is 
error for the Board to rely on various post-decisional 
documents to conclude adequate 38 U.S.C.A. § 5103(a) notice 
has been provided to the Veteran.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
duty-to-assist notice regarding his 
application to reopen his service 
connection claim for an upper spine 
injury.  The notice letter must inform the 
Veteran of the definition of new and 
material evidence, indicate what basis was 
deficient in the previous denial of his 
claim, describe the elements necessary to 
establish service connection for his 
service connection claim for an upper 
spine injury, explain the division of 
responsibilities in obtaining evidence 
related to his claim, and comply fully 
with the requirements outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  After giving the Veteran an 
appropriate amount of time to reply, the 
AMC/RO should evaluate any additional 
evidence submitted by the Veteran and 
undertake any necessary development.

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


